                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA



THOMAS R.1,

                                 Plaintiff,
v.                                                    Case No. 4:20-CV-00003-TMB

ANDREW SAUL,
Commissioner of Social Security,

                                 Defendant.



                                              ORDER

          On September 30, 2014, Thomas R. (“Claimant”) protectively filed an application

for disability insurance benefits (“DIB”) under Title II of the Social Security Act (“the Act”),2

alleging disability beginning January 1, 2008.3 The claim was denied initially on January

22, 2015.4 Claimant attended hearings held on November 16, 2015, and March 28, 2016,




1
  Claimant’s name is partially redacted in compliance with Federal Rule of Civil Procedure
5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
Management of the Judicial Conference of the United States. See Memorandum, Committee on
Court Administration and Case Management of the Judicial Conference of the United States (May
1, 2018), available https://www.uscourts.gov/sites/default/files/18-cv-l-suggestion_cacm_0.pdf.
2
  Title II of the Social Security Act provides benefits to disabled individuals who are insured by
virtue of working and paying Federal Insurance Contributions Act (FICA) taxes for a certain
amount of time. Title XVI of the Social Security Act is a needs-based program funded by general
tax revenues designed to help disabled individuals who have low or no income. Claimant brought
claims under Title II and Title XVI. Although each program is governed by a separate set of
regulations, the regulations governing disability determinations are substantially the same for both
programs. Compare 20 C.F.R. §§ 404.1501–1599 (governing disability determinations under Title
II) with 20 C.F.R. §§ 416.901–999d (governing disability determinations under Title XVI). For
convenience, the Court cites the regulations governing disability determinations under both titles.
3
    Administrative Record (“A.R.”) 227.
4
    A.R. 95.




            Case 4:20-cv-00003-TMB Document 15 Filed 07/20/20 Page 1 of 5
before Administrative Law Judge (“ALJ”) LaCara.5 The ALJ issued an unfavorable ruling

on May 4, 2016.6 The Appeals Council denied Claimant’s request for review on August

14, 2017.7 Claimant appealed to this Court and we reversed and remanded the case to

the SSA for further administrative proceedings on November 8, 2018.8

          In its remand order of February 1, 2019, the Appeals Council specifically noted

that “[t]he electronic record has two audio recordings for the November 16, 2015, hearing

but both of them are incomplete. One of the recordings has no audio at all and the second

one only has two minutes of audio, but the hearing notes indicate the hearing lasted for

about 10 minutes.” The Appeals Council then ordered that “an attempt should be made

to locate and upload the complete hearing recording for the November 16, 2015 hearing.”

The Appeals Council also ordered the ALJ to bring evidence related to Claimant’s prior

2012 claim into the record and consider it in the decision.9

          Claimant appeared and testified at a hearing after remand on October 10, 2019.10

The ALJ issued another unfavorable decision on November 15, 2019.11 In her decision,

ALJ LaCara noted that the November 2015 “audio recording was unable to be located.”12


5
    A.R. 27, 48–82.
6
    A.R. 27–40.
7
    A.R. 1–5.
8
    A.R. 685–711.
9
    A.R. 555, 714–15.
10
     A.R. 618–28.
11
     A.R. 555–70.
12
     A.R. 555.


Case No. 4:20-cv-00003-TMB
Order
Page 2 of 5
            Case 4:20-cv-00003-TMB Document 15 Filed 07/20/20 Page 2 of 5
          Claimant filed a Complaint seeking relief from this Court on January 17, 2020.13 In

his Motion to Vacate and Remand for Failure to Comply with Prior Court Remand,

Claimant requests that the Court “vacate the final agency decision and remand the claim

again as in 2018 with instructions to the agency to comply with the 2018 court Order to

produce the documents from the earlier claim and to have transcribed the two hearing

recordings that the Appeals Council described in its remand Order post-litigation that was

sent to the Hearing Office.”14          Claimant argues that the ALJ’s statement that the

November 2015 audio recording was unable to be located is false. Claimant notes that

the Appeals Council described the two recordings of the November 2015 hearing in its

remand order. He suggests that a professional Court Reporter could be used to obtain a

proper transcript of the incomplete audio recordings.15 The Commissioner asserts that

“remanding this case to make another effort at obtaining a full recording would be futile

given past unsuccessful efforts” and argues that the additional hearing by the ALJ on

October 10, 2019 was the remedy for the lost audio recording. The Commissioner asserts

that Claimant “has failed to show harmful error in the agency’s inability to produce the

audio recording, and he has failed to articulate any further relief to which he is entitled.”16

          “In Social Security cases the ALJ has a special duty to fully and fairly develop the

record and to assure that the claimant’s interests are considered.”17             Ambiguous


13
     Docket 2.
14
     Docket 12 at 5.
15
     Docket 12 at 2–5.
16
     Docket 13 at 4.
17
     Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983) (per curiam).


Case No. 4:20-cv-00003-TMB
Order
Page 3 of 5
            Case 4:20-cv-00003-TMB Document 15 Filed 07/20/20 Page 3 of 5
evidence, or when the record is inadequate to allow for proper evaluation of the evidence,

triggers the ALJ's duty to conduct an appropriate inquiry.18 Additionally, the “ALJ must

be especially diligent when the claimant is unrepresented or has only a lay

representative.”19 And, although the “SSA is a massive enterprise [ ] and mistakes will

occur,” this does not mean that a claimant is left “without recourse to the courts when

such a mistake does occur — least of all when the claimant may have already expended

a significant amount of likely limited resources in a lengthy proceeding.”20

           In this case, the hearing on November 2015 was continued by ALJ LaCara to

March 28, 2016, to ensure “that all relevant medical evidence had been received.” 21

Additionally, the ALJ provided Claimant with a hearing after remand on October 10,

2019.22 The ALJ stated in her decision that the agency could not locate the recording of

the November 2015 hearing.23 Therefore, remanding again on the issue of the recording

after Claimant has already waited years for the administrative process is not in the best

interest of any of the parties. However, Claimant should not be left without recourse. The



18
      McLeod, 640 F.3d at 885.
19
     Id.
20
  Smith v. Berryhill, 139 S. Ct. 1765, 1776 (2019) (the court was concerned about failing to provide
a party with recourse to the courts when a mistake by the Appeals Council does happen).
21
     A.R. 27.
22
  A.R. 618–28. See HALLEX I-2-6-46 (“If the entire hearing recording is missing or is completely
inaudible . . . the ALJ must conduct a supplemental hearing to comply with 20 CFR 404.951 and
416.1451.”); 20 C.F.R. § 404.951, 416.1451 (“The official record of your claim will contain all of
the marked exhibits and a verbatim recording of all testimony offered at the hearing. It also will
include any prior initial determinations or decisions on your claim.”).
23
     A.R. 555.


Case No. 4:20-cv-00003-TMB
Order
Page 4 of 5
            Case 4:20-cv-00003-TMB Document 15 Filed 07/20/20 Page 4 of 5
Court will allow Claimant to brief on the merits and the Commissioner to respond based

on the schedule in this Order.24

       IT IS HEREBY ORDERED:

       1. Within 30 days after this Order, Claimant shall file a brief on the merits based

           on the administrative record at Docket 11.

       2. Within 30 days after service of Claimant’s brief, the Commissioner shall file and

           serve a response brief. The foregoing briefs may not exceed 25 pages each.

       3. Claimant may file and serve a reply brief within 14 days after service of the

           Commissioner’s brief. A reply brief may not exceed 15 pages.

       4. One extension of time up to 14 days will be routinely granted for each filing.

           Any additional extensions of time will require a showing of good cause and will

           not be routinely granted.

       DATED this 20th day of July at Anchorage, Alaska.


                                                     /s/ Timothy M. Burgess
                                                    Timothy M. Burgess
                                                    UNITED STATES DISTRICT JUDGE




24
  Claimant requested briefing on the merits in the alternative in his Plaintiff’s Motion to Vacate
and Remand for Failure to Comply with Prior Court Remand at issue here. Docket 12 at 5.




Case No. 4:20-cv-00003-TMB
Order
Page 5 of 5
         Case 4:20-cv-00003-TMB Document 15 Filed 07/20/20 Page 5 of 5
